Citation Nr: 1105033	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a deviated septum.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In September 2008, August 2009, and November 2009, the Board 
remanded this case for additional development, and the case has 
been returned for further appellate review.

The purpose of the September 2008 and August 2009 remands was to 
schedule the Veteran for a Board hearing after the undersigned 
Veterans Law Judge found the appellant had demonstrated good 
cause for not appearing at a previously scheduled hearing.  The 
November 2009 hearing was scheduled in response to concerns that 
prior hearing notice had been sent to an incorrect address.  
Notice of the November 2009 hearing was sent to the work and home 
addresses on file in October 2009.  The Veteran is presumed to 
have received at least one of these notices, as it was sent to a 
work address that appears as a return address on an August 2009 
letter to VA.  The appellant did not report for the November 2009 
hearing, and he has neither requested a new hearing nor shown 
good cause for not reporting to this hearing.  Therefore, his 
hearing request is deemed withdrawn.


FINDING OF FACT

The Veteran did not exhibit a deviated septum in service, and a 
deviated septum is not otherwise shown to be associated with his 
active service.  




CONCLUSION OF LAW

A deviated septum was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes an 
evidentiary development letter dated in April 2006 in which the 
RO advised the appellant of the evidence needed to substantiate 
his claim.  This letter advised the Veteran of his and VA's 
responsibilities under VCAA, to include what evidence should be 
provided by him and what evidence should be provided by VA.  This 
letter further advised the Veteran as to the type of evidence 
needed to substantiate both the disability rating and effective 
date elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
service treatment records and private medical records.  One 
purpose of the November 2009 remand was to request the Veteran's 
authorization to obtain identified private medical evidence that 
was not of record.  The Veteran was sent a letter requesting this 
authorization in February 2010.  He did not respond.

VA's duty to assist a veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In the case at hand, the 
Board finds that VA satisfied its duty to assist the Veteran in 
obtaining any outstanding pertinent private medical evidence.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran underwent a VA examination in 
connection with his claim in June 2010.  The Board finds that 
this opinion is adequate for the purpose of determining the claim 
decided herein.  The examination report reflects that the 
examiner reviewed the claims folder.  During the examination, the 
examiner elicited from the Veteran his history of complaints and 
symptoms and provided clinical findings detailing the examination 
results.  The examiner also provided a current diagnosis and 
explained the reasons behind this diagnosis and etiology opinion.  
For these reasons, the Board concludes that the June 2010 VA 
examination report in this case provides an adequate basis for a 
decision.  

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a 
deviated septum, which he essentially contends was caused by an 
in-service injury.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the Veteran's service treatment records 
reflect that he suffered a broken nose in May 1963.  A May 1963 
record notes bilateral crepitation and that airways were clear.  
Another May 1963 record notes a "deflected external nasal 
pyramid & septum to [right] for past 12 days," and states that 
it is "about too long for successful reduction of fracture, but 
will attempt it."  Improvement was also noted later that month.  
The Veteran's July 1964 release from active duty examination 
report notes that the Veteran's nose is clinically normal.

The Veteran's December 1960 enlistment, July 1962 active duty, 
and July 1964 release from active duty examination reports all 
note marks and scars on his cheeks and chin.  Post-service 
medical records from December 1974 note the Veteran was in an 
automobile accident years ago.  A December 1978 record notes the 
Veteran had surgery on his left hand in 1959 as a result of the 
automobile accident, and that he "was hospitalized again in 1967 
after another auto accident which he is to have surgery on."  
Another December 1978 record notes that the scars "resulted from 
the patient going through the front windshield of an automobile 
and being left permanently scarred on his face."  The record 
further reflects that he underwent plastic reconstructive surgery 
on the face in 1969.
 
A June 1983 hospital discharge summary reflects that the Veteran 
underwent a septorhinoplasty that month.  He was described as 
having repeated nasal injuries and having been admitted for 
functional reconstruction of the nose.  His past history was 
noted to be noncontributory.  On examination, he had a deviated 
nasal pyramid and marked nasal septal deformity, but the 
examination was otherwise unremarkable.  Another June 1983 record 
describes the Veteran as having had "several episodes of facial 
trauma sustained in military and in auto accident more 
recently."  Another June 1983 record notes a history of multiple 
nasal bone fractures with realignment but no septal surgery.  

The Veteran underwent a VA examination in June 2010 to determine 
the etiology of any current septal deviation.  The examiner noted 
the above in-service and post-service medical evidence, noting in 
particular the following portion of the June 1983 operative 
report: "'caudal end of the septum inferiorly was noted to be 
impacted on the maxillary spine in an area that appeared to be 
fractured.   A small area leading into the vomer groove also 
appeared to be fractured and fibers were noted to be thick and 
adherent[;] scant piece of quadrilateral cartilage was removed 
revealing  a distorted and obstructing perpendicular plate of the 
ethmoid....'"  

The examination report next describes the Veteran's account of 
his past medical history, including a motor vehicle accident at 
age 15.  He also described the in-service injury following his 
having been hit in the face on board ship in May 1963.  He noted 
that, since this injury, he could breathe easily on the left side 
but the right nare was always clogged.  He also reported that 
there was no functional impairment.  

He reported fracturing his nose playing basketball in the late 
1960s or 1970.  He reported his breathing was worse and he 
underwent surgery for a deviated septum.  He reported continued 
problems breathing out of the right side following this surgery.  
He also described the 1967 motor vehicle accident, in which his 
face hit the windshield.  He denied any injury to the nose.

He reported having recently seen an ear, nose, and throat doctor 
for his nasal congestion.  He reported that his doctor told him 
that he had a deviated septum and that surgery was not an option.  
He reported current blockage on the right and that the left side 
can be blocked as well.

The examiner noted that there was mild interference with 
breathing through the right side of the nose, no purulent 
discharge, no speech problems, and no functional impairment 
occupationally or with activities of daily living.  

On examination, there was partial right nasal obstruction, about 
30 percent capacity of contra lateral nare.  There was mild 
septal deviation to the right.  There was no gross tissue loss, 
scarring, or gross deformity of the nose.  Tympanic membranes 
were normal.  There was no post nasal drainage.  

In the diagnosis section, the examiner listed the various 
accidents as described above and the more recent onset of 
worsening nasal congestion.  She opined that, given the normal 
separation physical examination and subsequent post-discharge re-
injury/fracture and surgeries, it is more likely that any current 
right nasal obstruction is  more likely due to the Veteran's 
post-discharge injuries/surgeries and less likely due to his 
military injury.  The examiner noted that there is no 
documentation to support a surgical re-fracturing of the 
Veteran's nose, as had been subjectively reported.  The examiner 
opined that it was as likely as not that the more recent increase 
in nasal congestion was due to environmental irritants.  The 
examiner noted that there was no overall functional impairment.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, her 
knowledge and skill in analyzing the data, and her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In the case at hand, the June 2010 opinion was provided by a 
physician's assistant who is qualified through education, 
training, or experience to provide competent medical evidence 
under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. 
App. 563 (2007).  The etiology opinion was based upon review of 
the claims folder, including the Veteran's service treatment 
records and post-service medical records.  The report discusses 
the Veteran's pertinent medical history, and the etiology opinion 
includes sufficient rationale to justify its conclusion.  
Therefore, the Board finds this opinion to be highly probative to 
the matter at hand.

The Board notes that the only contrary opinion of record is the 
Veteran's own lay opinion that there is a link between his septal 
deviation and the in-service broken nose.  The Veteran is 
competent to report that he suffered a broken nose during service 
and has had problems with nasal stuffiness ever since.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  However, as a lay person, the Veteran is not 
necessarily competent to link his current septal deviation and 
nasal obstruction to his in-service injury, especially when the 
record contains evidence of multiple in post-service facial 
injuries.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  For this reason, the Board ultimately places more 
probative weight on the opinion of the competent health care 
specialist, who considered the Veteran's lay reports and the 
nature of his in-service injury, but provided a thorough 
rationale as to why it was more likely that the current 
disability is attributable to post-service injury.

The Board has considered whether the June 2010 examination report 
warrants an award of service connection for residuals of the in-
service broken nose.  However, given that the etiology opinion 
notes the normal separation examination and clearly attributes 
any current nasal symptomatology to post-discharge injuries and 
surgeries, the Board finds that service connection for residuals 
from an in-service broken nose is not warranted.

In summary, the Board finds that a preponderance of the evidence 
is against finding a link between the Veteran's in-service injury 
and his current septal deviation and nasal blockage.  The Board 
has considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against this claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, entitlement to service connection for 
septal deviation is not warranted. 




ORDER

Entitlement to service connection for a deviated septum is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


